DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 12/29/2020, with respect to the rejections of claims 1, 3-4, 6, 10, 13, 15-16 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Schaich et al., (EP 2 911 331 A1), the rejections of claims 2, 5, 14, 17 and 23-24 under 35 U.S.C. 103 as being unpatentable over Schaich et al., (EP 2 911 331 A1), in view of Huang, (Patent No.: US 6,618, 397 B1), and rejections of claims 7-9, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Schaich et al., (EP 2 911 331 A1), and Huang, (Patent No.: US 6,618,397 B1), in view of Maltsev, (Patent No.: US 7,649,861 B2), and further in view of Chen, (US 2009/0154588 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 09/29/2020 has been withdrawn.  

Allowable Subject Matter
3.	Claims 1, 3-10, 13-17, 19, and 21-24 (now 1-19) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusion of limitations in claims 1, 13, and 23 which are not found in the cited references.  Further, the prior arts on record do not suggest following:
adapting, based on the obtained information, air interface performance for at least one type of conveyed baseband signal information such as to enable adapting of load on the fronthaul network, wherein the adapting comprises using a compression algorithm model providing obtainable compression of the baseband signal information for different modulation orders, wherein the obtainable compression fulfills an air interface performance criterion.”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463